DETAILED ACTION
Status of Claims
This is a notice of allowance in response to the arguments and amendments filed on 30 March 2021. 
Claims 9 and 10 were canceled. Claims 1, 12, 14-17, 18, and 21 were amended. Claims 1, 3-8, 12-18, 20, and 21 are currently pending and have been examined. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.

Allowable Subject Matter
Claims 1, 3-8, 12-18, 20, and 21 are allowed.

The following is an examiner’s statement of reasons for indicating eligible subject matter:
The office action dated 22 January 2021 determined that independent claims 18 and 21 their dependent claims recite eligible subject matter. The same office action identified certain dependent claims of independent claim 1 to also recite eligible subject matter. The present amendment to claim 1 incorporates the limitations of those certain dependent claims. As such, independent claim 1, and its dependents, are determined to recite eligible subject matter. 



The prior art does not disclose or make obvious the claimed invention. Leppanen et al. (US 2016/0096075 A1) describes a system which provides a user with a series of location based exercise challenges associated with physiological state challenges. Aimone et al. (US 2016/0077547 A1) teaches measuring brain states prior to an activity, and reporting the results of measured brain states to users, and brain states which represent cognitive engagement and are conducive to learning. Steinmetz (US 2014/0030684 A1) teaches providing users information regarding a subsequent task based on their physiological state. Lai et al. (US 2015/0092972 A1) teaches providing educational materials based on users achieving goals. 
Additionally, Fyfe et al. (US 2015/0081062 A1) discusses location based exercise programs involving biofeedback. Additionally, Denison et al. (US 2014/0316230 A1) discusses a system which monitors a user during a neurofeedback exercise before a cognitive task. Additionally, Buttussi (Bringing Mobile Guides and Fitness Activities Together: A solution based on an embodied virtual trainer) describes a software system which guides a user’s exercises at a sequence of locations, including monitoring a user’s performance and providing feedback. 
Between the above reference, the prior art teaches each individual concept or feature relied upon by the independent claims. However the invention as presently claimed requires substantial interleaving of these references beyond the readily apparent combinations, without providing guidance or motivation to arrive at the claimed invention. As such, Examiner acknowledges that combining the above references to arrive at the claimed invention would not have been obvious to one of ordinary skill in the art at the time of the invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2021-06-03